Coxe, J.
The defendant does not present a case for a rehearing. The petition, when analyzed, is reduced to two main propositions— First, the defendant assumed that complainant would not make a serious effort to sustain the fire-test patent, and was thus misled; and, *253second, the construction placed upon the patent by the defendant is the correct one, and the court should have taken this view, holding the patent void for want of novelty. Neither, is sufficient. There would be ho end to litigation if a party could obtain a new trial by the simple assertion that the conduct of his adversary’s counsel upon the argument was different from what he had anticipated, and that he was surprised because the attack came from an unexpected quarter.
It will be observed that the defendant nowhere alleges that the complainant or his counsel said or did anything to mislead or to induce the belief that they did not intend to rely upon the fire-test patent. Neither can it be successfully maintained that defendant’s mistake in this regard influenced it to relax its efforts. There is no pretense that evidence has been omitted or overlooked, that new proof could now be introduced, or that the defense could be strengthened in any way.
If it could be shown that the court had mistaken the facts, or manifestly misapprehended the law, it might be sufficient for a rehearing. But the fact that the defendant and his counsel think the decision erroneous is not enough, for unfortunately it seldom occurs that the court and the counsel for the unsuccessful party are' in perfect' accord in their views regarding the case. For errors in judgment ample remedy is provided by appeal.
I think I am correct in saying that no new proposition is now advanced. Every point was pressed upon the court with much learning and ability in an argument lasting over tvro hours, and was carefully considered before a conclusion was readied. The opinion then formed has remained unchanged. It was expressed not without hesitation. I thought it a doubtful case; I think so still. But I am also convinced that it is peculiarly a case where the doubt should be resolved in favor of the patent. Rehearing denied.